Citation Nr: 1455518	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-11 873	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to July 26, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1973 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in his May 2012 Substantive Appeal.  However, he cancelled that request in an August 2014 statement from his representative.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for lumbar spine and left Achilles disorders as secondary to the Veteran's service-connected right and left knee disabilities have been raised by the record, but have not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2014 representative statement.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.



FINDING OF FACT

In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that the appeal was being withdrawn.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in an August 2014 statement submitted by the Veteran's representative, the Veteran withdrew the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

The Board acknowledges that the Veteran's representative submitted a recent October 2014 brief, indicating that the increased rating appeal was still pending.  In this regard, VA regulation provides that a withdrawal of an appeal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  38 C.F.R. § 20.204(c).  However, a claimant must file a Notice of Disagreement or Substantive Appeal with a determination by the AOJ within one year from the date that the AOJ mailed notice of the determination.  38 C.F.R. § 20.302(a), (b).  In the present case, the October 2014 brief was filed well beyond one year after notice of the March 2010 rating decision on appeal; therefore, the appeal cannot be reinstated as this document is outside the time period for a valid appeal.   


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


